review the court's application of the law to those facts de novo.   Lader v.
                Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                            The district court denied these claims because it concluded
                that counsel squarely presented the issue of intent to the jury and a
                voluntary intoxication instruction wasn't warranted under the
                circumstances, and because the evidence against Mitchell, which included
                testimony that he confessed to entering the business with the intent to
                commit a larceny, was overwhelming. The record supports these
                determinations, and we conclude that the district court did not err by
                denying these claims.
                            Second, Mitchell contends that the district court erred by
                relying on impalpable and highly suspect evidence at sentencing, resulting
                in a cruel and unusual sentence. Although Mitchell notes that trial
                counsel did not object below and appellate counsel did not raise such on
                appeal, he does not argue that the district court erred by finding that
                counsel were not ineffective. Instead, he argues that this court should
                review his sentence for excessiveness and reasonableness in the first
                instance. We decline to do so. See Davis v. State, 107 Nev. 600, 606, 817
                P.2d 1169, 1173 (1991) (holding that this court need not consider
                arguments raised on appeal that were not presented to the district court
                in the first instance), overruled on other grounds by Means v. State, 120
                Nev. 1001, 103 P.3d 25 (2004). Even if we were to construe this claim as a
                claim arguing that the district court erred by finding that counsel was not
                ineffective at sentencing, we conclude that it lacks merit because the
                district court did not err by denying the claim.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
             Having considered Mitchell's contentions and concluded that
he is not entitled to relief, we
             ORDER the judgment of the district court AFFIRMED.



                                                    ,
                                                               J.
                                   Gibbons


                                                               J.




cc: Hon. Patrick Flanagan, District Judge
     Karla K. Butko
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk




                                    3